I concur in the majority opinion, but desire to express my views in regard to that part of the opinion that modifies the decree of the lower court.
Under the act passed by the legislature of the state of Iowa, the period of redemption is extended to March 1, 1935. The lower court found that an emergency existed, and rightly so, and, having found that an emergency existed, extended the period of redemption *Page 1344 
as specified in the act. The opinion modifies that holding so that the question of whether there is an emergency existing can be taken up at any time by the lower court, and the period of redemption is not extended until March 1, 1935, as the act passed by the legislature provided.
Chief Justice Hughes, in the case of Home Building  Loan Association v. Blaisdell, 290 U.S. 398, 54 S. Ct. 231, 241, 78 L. Ed. 255, 88 A.L.R. 1481, sets out the following:
"The cases of the Marcus Brown Company and the Levy Leasing Company arose under legislation of New York, and the constitutional provision against the impairment of the obligation of contracts was invoked. The statutes of New York, declaring that a public emergency existed, directly interfered with the enforcement of covenants for the surrender of the possession of premises on the expiration of leases. Within the city of New York and contiguous counties, the owners of dwellings, including apartment and tenement houses (but excepting buildings under construction in September, 1920, lodging houses for transients and the larger hotels), were wholly deprived until November 1, 1922, of all possessory remedies for the purpose of removing from their premises the tenants or occupants in possession when the laws took effect (save in certain specified instances) providing the tenants or occupants were ready, able, and willing to pay a reasonable rent or price for their use and occupation."
And so we find that the legislature of the state of New York in the "rent" cases extended the period of time for almost two years. That is, the legislature by the act definitely extended the period during which a landlord could not oust his tenant, until November 1, 1922. And the Supreme Court of the United States held that, due to the emergency, under the police power the statute passed by the state of New York, which fixed a definite time, was constitutional. And so, under the police power, the legislature of the state of Iowa had a right to pass the act under consideration in this case, due to the emergency which existed at the time the legislature passed the act — an emergency which affects the public health and the welfare of the people of the state of Iowa a great deal more, in my judgment, than did the emergency which existed in 1917 affect the people of the state of New York, when the legislature of that state passed the act which was upheld by the Supreme Court of the United States. *Page 1345 
If the state of New York had a right to extend the period for a definite time in the "rent" cases, then certainly the legislature of the state of Iowa had a right to extend the period of redemption for a definite time; the only limitation being the extension must be a reasonable one. The statute before this court is limited in time; it extends the period of redemption only to March 1, 1935, a matter of but two short years at the time the legislature enacted the law, and now a period of less than a year. It is a temporary extension and a reasonable one. In view of the decision of the Supreme Court of the United States, the legislature of the state of Iowa had a right to extend the period of redemption until March 1, 1935.
I would affirm the decree and judgment of the lower court and not modify it as the majority do.